 1   LAW OFFICE OF THOMAS P. HOGAN
     THOMAS P. HOGAN, ESQ (CA SBN 95055)
 2   SHAWNTE PRIEST, ESQ (CA SBN 298460)
     1207 13th Street, Suite 1
 3   Modesto, California 95354
     Telephone: 209-214-6600
 4   Facsimile: 209-492-9356
     Electronic Mail:       tom@tomhoganlaw.com
 5                          shawnte@tomhoganlaw.com
 6   SHIMODA LAW CORP.
     GALEN SHIMODA, ESQ. (CA SBN 226752)
 7   ERIKA SEMBRANO, ESQ. (CA SBN 306635)
     9401 E. Stockton Boulevard, Ste 200
 8   Elk Grove, CA 95624
     Telephone: 916-525-0716
 9   Facsimile: 916-760-3733
     Electronic Mail:     attorney@shimodalaw.com
10                        esembrano@shimodalaw.com
11   Attorneys for Plaintiff JESSICA BARRIOS
12
13                                UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15
     JESSICA BARRIOS, individually and on  )     Case No. 1:18-cv-00352-AWI-SKO
16   behalf of all other similarly situated,
                                           )
                                           )     CLASS ACTION
17               Plaintiffs,               )
                                           )     STIPULATION & ORDER TO FILE A
18          vs.                            )     FIRST AMENDED COMPLAINT AND
                                           )     FOR ISSUANCE OF SCHEDULING
19   AMERICAN PROPERTY MANAGEMENT, )             ORDER
     INC. and DOES 1 through 10 inclusive, )
20                                         )
                 Defendants                )
21                                         )     Doc. 24
                                           )
22                                         )
                                           )
23                                         )
                                           )
24                                         )
                                           )
25                                         )
26
27   ///

28
 1          This Stipulation and proposed Order is entered into between Plaintiff JESSICA BARRIOS

 2   (“Plaintiff”) and Defendant AMERICAN PROPERTY MANAGEMENT, INC. (hereinafter referred to

 3   as “Defendant”) (Plaintiff and Defendant collectively, the “Parties”), by and through their counsel of

 4   record, as follows:

 5          WHEREAS Plaintiff submitted a notice to the Labor and Workforce Development Agency

 6   (“LWDA”) alleging claims under the Private Attorneys General Act (“PAGA”) on about November 17,

 7   2017, for the failure to pay overtime wages; failure to provide rest periods; failure to provide accurate

 8   wage statements; failure to pay final wages; and failure to provide a reasonable lactation

 9   accommodation;

10          WHEREAS, upon proper exhaustion of her administrative remedies as to her November 7, 2017,

11   written notice to the LWDA, Plaintiff initiated the above entitled action by filing a wage and hour

12   putative class and PAGA action and discrimination and wrongful termination complaint in the Superior

13   Court of California for the County of Stanislaus on about February 9, 2018, against Defendant;

14          WHEREAS Defendant filed a notice of removal and removed this action to the United States

15   District Court, Eastern District of California on about March 12, 2018;

16          WHEREAS Plaintiff submitted an amended notice to the LWDA alleging further claims and

17   theories under the PAGA on about September 28, 2018, for the failure to pay minimum wages; failure to

18   provide meal periods; failure to keep accurate time records; violation of Labor Code sections 558 and

19   558.1; failure to provide reimbursement expenses; unlawful retaliation; violation of the California Fair

20   Pay Act; and failure to provide proper notice of paid sick leave;

21          WHEREAS Plaintiff contends the LWDA has not responded regarding its intent to investigate

22   the claims laid out in the September 28, 2018, amended notice and, therefore, Plaintiff contends that she

23   is statutorily authorized to act as a Private Attorney General on the amended noticed claims as of

24   approximately December 12, 2018;

25          WHEREAS Federal Rule of Civil Procedure 15(a)(2) permits a party to amend its pleading with

26   the opposing party’s written consent;

27   //
28   //


                                                          1
 1          WHEREAS California Labor Code section 2699.3(a)(2)(C) provides that a plaintiff may as a

 2   matter of right amend an existing complaint to add a cause of action arising under the PAGA at any time

 3   within sixty (60) days of the time periods specified in the PAGA;

 4          WHEREAS the Parties have engaged in discussions regarding potential resolution during the

 5   sixty (60) days pursuant to Labor Code section 2699.3(a)(2)(C) after December 12, 2018;

 6          WHEREAS the Parties have decided not to mediate the claims alleged in Plaintiff’s operative

 7   complaint;

 8          WHEREAS the Parties have met and conferred regarding Plaintiff amending her operative

 9   complaint by filing a First Amended Complaint, a true and correct copy of which is attached hereto as

10   Exhibit A, based on the allegations surrounding the further claims and theories alleged in the September

11   28, 2018, amended notice to the LWDA;

12          WHEREAS Defendant has agreed to permit Plaintiff to file the First Amended Complaint

13   attached as Exhibit A;

14          WHEREAS Defendant denies the allegations in the proposed First Amended Complaint and is

15   not making any admission of any kind whatsoever in agreeing to this stipulation;

16          WHEREAS, on about October 9, 2018, the Court vacated its Scheduling Order issued on July 5,

17   2018, given the Parties’ request for such due to their attempt at early resolution;

18          WHEREAS, having decided not to pursue early resolution at this time, the Parties are requesting

19   that the Court issue a new scheduling order;

20          IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, subject to the

21   approval of the Court, as follows:

22          1.      That the Court will enter an Order granting Plaintiff leave to file her First Amended

23   Complaint, attached hereto as Exhibit A;

24          2.      That upon the date of entry of the Order hereon by the Court, Plaintiff’s First Amended

25   Complaint shall be deemed filed and served;

26          3.      That Defendant shall have thirty (30) days from the date of entry of the Order hereon by

27   the Court to file a responsive pleading; and
28   //


                                                          2
 1          4.     That the Court will issue a new Scheduling Order, for which the Parties propose the

 2   following dates:

 3                 a.     Any motions or stipulations requesting leave to amend must be filed no later than

 4                        April 26, 2019;

 5                 b.     Class certification discovery shall be completed by no later than August 30, 2019;

 6                 c.     The motion for class certification shall be filed by no later than September 27,

 7                        2019;

 8                 d.     Any opposition to the motion for class certification shall be filed by no later than

 9                        October 24, 2019;

10                 e.     Any reply brief in support of the motion for class certification shall be filed by no

11                        later than November 7, 2019;

12                 f.     The motion for class certification shall be heard on or about November 28, 2019,

13                        in Courtroom 2 before the Honorable Anthony W. Ishii, Senior United States

14                        District Judge.
                                                  LAW OFFICE OF THOMAS P. HOGAN
15
16   DATED: March 1, 2019                   By:   /s/ Shawnte Priest
                                                  Thomas P. Hogan
17                                                Shawnte Priest
                                                  Attorneys for Plaintiff
18                                                (Authorized on March 1, 2019)
19                                                SHIMODA LAW CORP.
20
21   DATED: March 1, 2019                   By:   /s/ Galen T. Shimoda
                                                  Galen T. Shimoda
22                                                Erika R. C. Sembrano
                                                  Attorneys for Plaintiff
23
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
24
25   DATED: March 1, 2019                   By:   /s/ Derek S. Sachs
                                                  Derek S. Sachs
26                                                Adam P. Smith
                                                  Attorneys for Defendant
27                                                (Authorized on March 1, 2019)
28


                                                         3
 1                                                             ORDER

 2            The Court is in receipt of the parties’ above joint “Stipulation to File a First Amended Complaint

 3   and for Issuance of Scheduling Order” (the “Stipulation”) filed March 1, 2019, indicating that the parties

 4   have decided not to pursue early resolution of the case through mediation and requesting the Court set a

 5   schedule in the case. (Doc. 24.) In view of the Court’s October 9, 2018 order vacating the original

 6   scheduling order in this case and ordering the parties to request a new scheduling order if the parties

 7   decide not to pursue mediation (see Doc. 18), and in accordance with the parties’ above Stipulation, the

 8   Court HEREBY ORDERS that:

 9            1.       Plaintiff’s request for leave to file her First Amended Complaint, is GRANTED;

10            2.       Plaintiff SHALL file a First Amended Complaint, a copy of which was filed as Exhibit A

11                     to the parties’ Stipulation (see Doc. 24), within three (3) calendar days of the date of this

12                     Order;

13            3.       Defendant SHALL have twenty-eight (28) days from the date Plaintiff files the First

14                     Amended Complaint to file a responsive pleading; and

15            4.       The Court SETS the following deadlines:

16                     a.       Any motions or stipulations requesting leave to amend the pleadings must be filed

17                              by no later than April 26, 2019;1

18                     b.       Class certification discovery shall be completed by no later than August 30, 2019;

19                     c.       The motion for class certification shall be filed by no later than September 27,

20                              2019;

21                     d.       Any opposition to the motion for class certification shall be filed by no later than

22                              October 24, 2019;

23                     e.       Any reply brief in support of the motion for class certification shall be filed by no

24                              later than November 7, 2019;

25
26   1
      The parties are advised that filing motions and/or stipulations requesting leave to amend the pleadings by April 26, 2019,
     does not reflect on the propriety of the amendment or imply good cause to modify the existing schedule, if necessary. All
27   proposed amendments must (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any
     modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992), and (B)
28   establish, under Fed. R. Civ. P. 15(a), that such an amendment is not (1) prejudicial to the opposing party, (2) the product of
     undue delay, (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

                                                                    4
 1               f.      The motion for class certification shall be heard on or about December 2, 2019, at

 2                       1:30 p.m. in Courtroom 2 before the Honorable Anthony W. Ishii, Senior United

 3                       States District Judge; and

 4               g.      A status conference to set further scheduling dates is set for March 24, 2020, at

 5                       9:30 a.m. in Courtroom 7 before United States Magistrate Judge Sheila K. Oberto.

 6                       Telephonic appearances are approved; all parties appearing telephonically shall

 7                       call (888) 557-8511, access code 6208204# at the date and time for the

 8                       conference. By no later than March 17, 2020, the parties shall file and email to

 9                       skoorders@caed.uscourts.gov in MS Word format a report providing (a) dates

10                       agreed to by all counsel for all remaining deadlines and (b) an updated status of

11                       the case.

12   IT IS SO ORDERED.
13
14
     Dated:   March 4, 2019                                    /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       5
